The opinion of the court was delivered by
Thiele, J.:
The above-titled cases have been consolidated on appeal. Although this series of cases differs slightly therefrom, insofar as the rulings on the defendants’ demurrers to the several amended petitions are concerned, the same questions are presented as are this day decided in Starks Food Markets, Inc., v. El Dorado Refining Co. et al., ante, p. 577, 134 P. 2d 1102. No further discussion is required.
The ruling of the trial court on the demurrers in the several cases is reversed.